Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 1 of 36

ZOD tim 2 Set, ORIGINAL

Tigpect ths ¥rivee Laal bob. 4ialy prtated thes .
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO

 

Civil Action No. 1:19-cv-01326-GPG & LTB

ALAN E. DE ATLEY, Tribal Member, Tribal Special Counsel, Tribal Judge, Applicant,
v.
EXECUTIVE DIRECTOR, Colorado Department of Corrections, WARDEN, Arkansas Valley

Correctional Facility, and COLORADO ATTORNEY GENERAL, Philip Wieser,
, Respondent

FILED

and UNITED STATES DISTRICT GOURT
DENVER, COLORADO

The Attorney General of the State of: Philip Wieser, Additional Respondent. AUG 0 g§ aig

JEFFREY P. COLWELL
APPLICATION FOR A WRIT OF HABEAS CORPUS CLERK

PURSUANT TO 28 U.S.C. § 2254

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

A. APPLICANT INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

(Applicant’s name, prisoner identification number, and complete mailing address)
Alan E. De Atley, Tribal Member, 172066

12750 Hwy 96, Ln 13,
Ordway, Co 81034

Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee
Civilly committed detainee
Immigration detainee
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 2 of 36

TL object | State has (olirisdetidn | This hocm I6
Spates / flor Verbal Coucls 45 Qbyee ted fz, Wa Lg CLINES

XXX Convicted and sentenced state prisoner Illegally, State gave up there Jurisdiction of the
Subject Matter and General jurisdiction over Tribal Matters. See 2x-A-&, Lndietmeha ¢ v

né . os Z
Convicted and sentenced federal prisoner asargasolfthe Tbe, a “ ,
Other: (Please explain) wacdeo- Tribal Bauittgn tenn

; . -« « C
B.  RESPONDENT(S) INFORMATION Z 04 /ech. State bas MaSares chee,
(Respondent’s name and complete mailing address) 77~-42/ Habees Corpus was Granted -
EXECUTIVE DIRECTOR, Dean Williams, Colorado Department of Corrections, 1250
Academy Park Loop, Colorado Springs, Co. 80950
WARDEN, Arkansas Valley Correctional Facility, 12750 Hwy 96, Ln 13, Ordway, Co 81034
COLORADO ATTORNEY GENERAL, Philip Wieser, 1300 Broadway Ave, Denver, Co. 80203

 Respongent aL. Ars ps for States SIJ3t Tr cbal @s ohjectter wife

oye

a bre
C. CONVICTION UNDER ATTACK Zeb ject, (State has giv cn “f ne, “
Name of the court that entered the Vetbal Waheags Corpus Jas Greer) .

Judgment of (illegal) conviction: Denver District Court, Judge Martin Egelhoff, tuled 0) cor ve cept
Error w il eter,
Date the (Illegal) conviction was entered: 4/12/16 Cjearly Knawin
Colavads had Given

4 a. ‘ ,
Case number: 2010-CR-10309 g L we. ek Mee Ae atl.
=. 2

Dobyecet, Litege | sen teva’, 11 ttt cat Sacid’sfi3y ereadichi?
Length and type of sentence: 83 Years, All Consecutive, 25 Counts, Tribal Owned, Conservation

Easements, Tax Credits, with all subject matter jurisdiction and general jurisdiction is with the

tribal courts as agreed and Tribal court ordered injunction and retaining all jurisdiction, these

charges are illegal and must be dismissed: Illegal Cocca, Theft, Forgery, Tax Evasion, (Tax

Evasion, found not guilty on Four Counts.) /

Trt ba | Mabeds Corpus.was Ctvarted.

Are you serving any other sentence? ___ Yes X No (check one) Never in trouble, I’m —
63 years old now. 4% “ocean. Fecha’ Gsuct (rule dS 2a lay Greti ¢
Qe Gootanad GH ave LAS6GS Vhe bude date, andar ¢ 2% L Core
Offense(s) you were convicted of  o4sect.’ Sha ta has GlVer) af thett Sears sdictor

Committing: Megally charge with, Cocca, Theft, Forgery, Tax Evasion, (Tax Evasion, found
not guilty on Four Counts.)

See: Grounds for telie€: State has Vloturisdiction page Liou
What was your plea? N/A

 

Kind of trial: -  » Legal X Vary __ Judge only (check one) Z 34 / cet! Shake
ha® 96 Seht1edt lt 27) ¢ Cpe

D. DIRECT APPEAL ZF ehyject (state loeS SPOS wersd Efe) ‘
Did you file a direct appeal? -4 ob dy ect § XYes ___ No (check one) I Objected to The
Colorado Courts trying to impose jurisdiction, when The Colorado Attorney General, John

beet Gouse states wehad hehe? dover alan De ase bg Filgieg fo" Ss
sitbal Court has Already reeled) Melty FAVE;

 

fest ce? CASE«

39.
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 3 of 36

Suthers and AAG, Jack Wesoky have already given up The Subject Matter Jurisdiction,
including Stipulating, Agreeing, Excepting, without any challenges to a higher Tribal Court.

And as the Tribal Court moved forward, with the jurisdiction, The Denver District Court moves
forward illegally without any jurisdiction, see Tribal Court Stipulated Order 12/23/08, attached,
all at the same time. The Tribal Court continues with The Tribal Court cases sending all filings,
Motions, Notices, Findings, Tribal Court Orders, clearly showing, see Ex A-K, The Tribal Court
has The Jurisdiction of The Subject Matter over all of these matters at hand, including The
Criminal matters, as they were all created on Tribal Land, Indian Country, All Tribal members,
working for The Tribal betterment as a whole, all working as arms of the Tribe, all under Tribal
Sovereign Immunity, with ALL OF THE SUBJECT MATTER JURISDICTION, CIVIL AND
CRIMINAL, all protected and recognized by The State of Colorado as a whole see Indictment of
Chief Richard Davis, Tribal member, Tribal Special Counsel, Tribal Judge Alan De Atley, all
listed in the indictment are all Corps, LLC, Clients, Tribal members, non-Tribal members all as
arms of the tribe, all protected by tribal sovereign immunity, as a whole.

Name of the court in which the direct aly red

Appeal was filed: I object to theirjurisdiction, The Colorado Court of

Appeals +s Naeger Y Gre ae Cheat. ~ Sg risdékeod? Prov Sel. 2008 Fp (bel
Gourlh Order, Siurisde theop e Tr cbhea/ aucts

Lure chs woe)

Date and result of direct appeal: ER CLE ihe Sa ora arguments afe pending. State of
Colorado has given up ALL JURISDICTION AS AGREED AND TRIBAL COURT
ORDERED, THIS QUESTION OF TRIBAL JURISDICTION AND OR FEDERAL

JURISDICTION CAN ONLY BE ANSWERED BY THE FEDERAL COURT, THAT HAVE

ALL READY RULED IN THESE WAYS,THE SAME AS THIS CASE, THE STATE OF
COLORADO WILL NOT APPLY THE FEDERAL CASE LAW AND FEDERAL LAWS AS
REQUIRED BY LAW, THE STATE OF COLORADO GAVE UP ANY POSSIBLEILTY OF

JURISDICTION AND NOW ACTING ILLEGALLY TRIES TO HOLD JURISDICTION
WHEN CLEARLY AS SHOWN IN THESE TWO CASES, ITS ON TRIBAL LAND THESE

CONSERVATION EASEMENT TAX CREDITS COME FROM, ALL SOLD BY THE
TRIBAL MEMBERS, ALL FOR THE BETTERMENT OF THE TRIBE, ALL WORKING AS
ARMS OF THE TRIBE, ALL UNDER TRIBAL SOVERIGN IMMUNITY, SEE:

“Ute Indian Tribe of the Uintah & Ouray Reservation v. Utah”, 790 F.3d 1000

Overview

HOLDINGS: [1]-Plaintiff tribe was entitled to temporarily enjoin defendants state and county
officials from prosecuting Indians for crimes allegedly committed on Indian land because the
tribe's success on the merits was likely, as the officials had no such authority, a threat to tribal
sovereignty was irreparable harm, and federalism concerns under the Anti-Injunction Act, 28
U.S.C.S. § 2283 and Younger did not direct otherwise, as the state had no legitimate interest in
relitigating prior boundary decisions; [2]-Counterclaims against the tribe had to be dismissed
because Congress did not authorize them and the tribe did not clearly and unequivocally waive
its immunity in contracts with defendants that had expired or explicitly reserved tribal immunity;
[3]-Defendant county was not immune because immunity did not extend to counties and its
county attorneys were not arms of the state.
Outcome
Judgment reversed in part and affirmed in part.
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 4 of 36

“Murphy v. Royal, 866 F.3d 1164 866 F.3d 1164 * | 2017 U.S. App. LEXIS 14556 _** | 2017
WL 3389877"
CONCLUSION
“Applying Solem, we conclude Congress has not disestablished the Creek Reservation.
Consequently, the crime in this case occurred in Indian country as defined in 18 U.S.C. §
1151(a). Because Mr. Murphy is an Indian and because the crime occurred in Indian country, the
federal court has exclusive jurisdiction. Oklahoma lacked jurisdiction. See 18 U.S.C. § 1153(a),
Mr. Murphy's state conviction and death sentence are thus invalid. The OCCA erred by
concluding the state courts had jurisdiction, and the district court erred by concluding the
OCCA's decision was not contrary to clearly established federal law. We therefore reverse the
district court's judgment and remand with instructions to grant Mr. Murphy's application for a
writ of habeas corpus under 28 U.S.C. § 2254. The decision whether to prosecute Mr. Murphy in
federal court rests with the United States. Decisions about the borders of the Creek Reservation 1
remain with Congress, ((W/Conseva hee Casement’, hg Cred ? belong tothe Te thal Soles 5,
Not only has The State of Colorado given up all Subject Matter Jurisdiction TO THE TRIBAL
COURT, including all civil and criminal and must exhaust all Tribal Remedies first, then they
must move on to the FEDERAL COURT, NOT THE STATE COURTS! And because Alan E.
De Atley is a Tribal Member, Tribal Special Counsel, Tribal Judge, Alan E. De Atley doseso
swear this is true LEE T M1754. 7S. , and all matters are under The Tribal
Court first and then on to “Tke Federal Court” after that. Thats LMNCOHE LUE AOS Mocs: t
And, s2/e'3 mash Lo lle aNd Bla Cederal oe Tr TtOal Law vt) these @¢ases
Fecterel x, 1  “{1] Jurisdiction can be brought at any time within the case or the appeals of the same
case without regard, Subject-Matter Jurisdiction cannot be forfeited or waived and should
be considered when fairly in doubt. The absolute documents from and with The Latgawa
Tribal Court and counsel is without question see Ex-A, B, C, D, E, F, G, H, 1, J, and K. all
show very clearly that The State of Colorado yielded to The Latgawa Tribal Court and
allowed The Tribal court to have all jurisdiction over these matters, all without any
challenges to the higher Tribal Court, after Ten (10) years this is the law and stands
without regard of question. There is NO appeal at this point and time”. There £25 0 fessibrlely
OF (riba (ag peatl,ar edecraleypphcihal The TF2hba | Habeas hasbeen Brarited.th
And because none of The Colorado Court’s want to address these Federal Questions of Tribal ¢e¢/-
Jurisdiction of The Subject Matter, which includes all cases in Colorado as acting all without
jurisdiction over these parties as listed in all Tribal finding and Orders. ThRESs will not rule
on The Federal Question of The Tribal Subject Matter Jurisdiction, that was Stipulated to and
Agreed to by The State of Colorado as a whole, all by Tribal Court Order, never challenged, to a
higher Tribal Court, or Federal Court, after (10) Ten plus years all agreed and signed by
Colorado Attorney General John Suthers, and A.A.G. Jack Wesoky back on 12/23/08. This is the
@228 question before this Federal Court, is not in dispute see Ex A-K clearly showing that
the State of Colorado has given up the Subject Matter Jurisdiction over these documents, that
were demanded and subpoenaed, including the parties all listed within the Tribal Court Orders,
including all Tribal owned Conservation Easements and The Tribal Owned Tax Credits, and all
the purchasers of these Tax Credits, and all Tribal Owned Corporations, LLC, Partnerships and
The State of Colorado, Governor Ritter and Hickenlooper, John Suthers, Cynthia Coffman,
Phillip Wieser and 200 others plus or minus in the Colorado Attorney General’s Office, The
Department of Regulatory Agencies, DORA, Arin Toll, The City and County of Denver, Denver

4

 

 

41,
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 5 of 36

District Attorney, Mitchell Morrissey and 1-200 others involved, see The Tribal Courts Orders
for the complete list, as more Tribal Crimes are committed by others they will be added, so far
all have violated Tribal Laws.

Did you seek review in the state’s highest

Jef
Court on direct appeal? Dahyect ! ___ Yes XX No gym Z o byect. Sta he frags lle
Jarisdictan,! GG, fed f
Date and result of review in the state’s Trila| Hea bea s Cornus LUGS vee <7 / Ld
highest court: ZL chjeck Jf N/A Be Lobyect. Sferle lIPs 0 Sere ”
Te1 bal ebeGs Carts tsas Granted:

If you did not file a direct appeal, explain = ¢ es sty, b Zs ale Desi Jar ie fall.

why: The Tribal Court as shown, has “Subject Matter Jurisdiction” over All matters as stipulated,
agreed, and ordered, including all documents, including, Tribal Documents all stolen from The
Tribe and Tribal Courts, all used, in The Tribal Court Cases still underway. The State of
Colorado DOES NOT HAVE ANY JURISDICTION OVER THE TRIBE OR ITS TRIBAL
MEMBERS INCLUDING ALAN DE ATLEY, BUT YET THE STATE OF COLORADO try’s
to say they have jurisdiction, when clearly they do not. Their illegal cases in Colorado are
violating Federal Law and can only be ruled on in Tribal or Federal Court.

E. POSTCONVICTION PROCEEDINGS

Have you initiated any other postconviction proceedings in any state court with respect to the
judgment under attack? X Yes___ No (check one). See Attachments: obhyech! THe Shale

has AbdJarnsdctiba/ Tribal Cade? has Bigs ted the Mébea s Cords.
If your answer is “Yes,” complete this section of the form. If you have initiated more than one
postconviction proceeding, use additional paper to provide the requested information for eac

prior proceeding. Please indicate that additional paper is attached and label the additional / ,
pages regarding previous lawsuits as “E. POSTCONVICTION PROCEEDINGS.” Lah jet «ls feenushy

TS (6 GB yadicel Wap! I chyect | This l2 a SMB lEEO? 2 Lag REGUS,

Pg _2___Name and location of court: SEE ATTACHMENT: Z. shycef |! State Nae 090 jattod? SO
Seei fetifion ler Habeas Corfe 225Y Bréef filed betsre, Al40 Ste

Habeas Typeofprocecding. Sharpe ears of Trusll +-trooloFt Viola rirg wg vights
Weve Ce-Lev es 2aoAmi ted fe 4) Wer aarAl by TA Stateo t Coverado

see saheos G5 a Qriming! test bg The Tribal Sp. Coarse, Stafe Clabes
Obeattud Fo Ay pus were Secor Fo LY + feti) -— Er evrI6c FH ned Des tec ctl CoarP—

res % vib ate and result: 2 ““Ce 72 Ce cbae/ sabes Corpas tas Granted, The
fomabe STE Des pri 0S Vale bored il 2/00 «0 FEE, ANS C00 Yo te ao,
Ole aac Did you appeall, 7 C°v0771 C4 ALOR Check ois oO 4 OL e a

TO aus 22 leas pegairedal with witent te Cale egatlz. |,

“ee - ce. § Lye
Ss ef € wel ate and result on appeal 777 2 4 S Z “ ols = ea BAL OL a Ben A mon bi oF Lbnrat
Nlot tit “ ry, wavl 2soHla nat aad ess fhe, Crs ® ed KP ro
te bodes). thes waghes 46 Le Phage ELIYE toe fed 1 bop) 4
id yo

 

 

       
      
  
 
 

Questor)

zZ Ng td ZL
ei dres this Lb > aed DB Le

el co Ve nawteG > Ex we TY
ple Bip A FV) BEE £3 the be < eel
locir tS. tripal Habas pda Grav

Qraviwted v7 fidlté
o

é

Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 6 of 36

. Cro L771 AS for refre -

 

 

@ Sept Zoe Tac Skate 364 Colorado PASE 0 thccr~

Subject matlerJuridichran Grad Genera / Surcscdctin
OUVecer These Tribal imallers aad tbheWcéhc 45k,
whofe, /77 tla dig (he pnyunttlion baértrteg the State
OL Cilsraédo teonr Atle g (i) Billy EY AGLLIGO

Thee Tre hy C, Trehal tuNEemhEgs, Wrihal Ott (Et eZee § Bid

/t) Clad 1g Her bea tleg as ail wretlal/l Mm cuts

Conia fia) ©klGrI ao 49 ALSa oO Leyidenée GJ2teveT ;
persuank fo an 0) donstt tu inal Sevarch aad Sernure.
Convichtogy) chlecned Ly “Uscaokhevudenee cbIF%i ned
Pursa@It fo Be ceca Fal Aree bts

Ceanvietlid) SOA/2822(/ ef by Che Ltt? éosti turtoce CL LEA aE.
OF fhe LIEGE MOB LEM Let KOE LA se thle Civics
Nevig Comme bed IM fot Shown te tls UU. $, Cor’
CLL CgG@ca0s/ Alan lore Vay llega ley, Utolal Ey] Oe ileas &
beg hfe WE laidG, £e2e/ +2 Asa loca SLI 'S Sevidente

5 telden Crom The Trrhe , Urchel CocerF, Teche / mene ge
tNeludlag Cle De At lee tate ronal tb Lege lly Caket]
AL Thetft aol Trthal seen wee) fall fron TWibGgl Canad
All protledted ander Treebeal S00 $041 Limacun tay,

AA dt) Clad il2g faviorate tothe tg Trthe aid

Chan Le 2 Vrthaltyecathece.
AGO of Guthle yeofparty LI CO &. tft Tréba/ Gocrh Paz
ritle-fL De Ci tbeg § CASECS8 ALE DLE <B Oe MIM EE CL
BY! ber Lacli o F Subsjech “a Mey ltt sifiehioty 667
tNe Shake ak La lorado, La $htug Fon OV EGCY
| 5 LAE. LAWG « |
LU ty Cttt (0) G LeAaho aad Cal
noi OU iainect bg the athian of & gran 7 or PEM Guy
al eI Sat nintnelad to Piped’ Jarisdich ioe

YZ,

 
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 7 of 36
o Zone Keative PSS (SVANEL O4 Caure Seth, Wherney culos vinv estegh

e The State o Lo larade aaped Jit t srde oF |
the Suri sds let? aL. rhe See bjyect Bea lle CE all
//) Ci Wi02q al! Goaanverys BF LOJIGLILIEDP / VCLUR OG
ALS flactlled wialued, 177 @ LL APG COB 07 ek
Te bal Mienrber,. 17 0 Leiri shite (he oe c
De 07 ves. all In ted s agai stillaa Qe Atl7 L774
Al Prisones Constituttanal First Amecrdm enf- peel. te
A less fo the Courts (5 Clearly © shahlished.
eo A brisoMer held curt och. JSactvsedtetlatn “2S
G VG bi So Shoe! L)LS foraadt a5 Excbtles ge
wos shatyn tn the prior ¢e(007g5 E061 YRS
bouwrrh. a5 Bild fo USE OAD <o- 4o eave Fe thetarm

e 45 was Lijec Bild exflaw? G2 We Were Lite!
by Sts Aiurhée Order, This Cour AaTrg Bee Cleat] EVES «

? LT belicve. OY) G filcag Dave been (a onppee— ds
LU ¢¢by Ly 2 LOL. Gad OFhier cota ass Have tae 5,

 T have Sehbmeterd VMEFe Le 000G at/ asi ox
Tape ot ‘ne ee Se lofles. Each wai | State g a
Lega/ Mac’, “Do yiledged at CMELEALAL, WIHT —
fa ancane, that LL FACS fPACAGE fa shect amped
tere fi lA SE heZ font F Se the LLSAMIS. Gas YlHie lt [fraud

e £ach Cour é Otder Mae % 20 Bee $5004 FS nok

) a Khe Coutbs OAS (> SAWN State

o oe | hee C0 ore Clevles, Athos regs 20a Taecteok
Reaieve Legal IAM AS GOH ACG tar 8 C6 iA okie
the PAHeage Luh Page & a, (ae were otic
Shit th ESD eae betel LP 20d ee? oa -, praleieg
pages had brea ~fla2E “77 Le ae

the 2burkh gay the seme fepe of thing a> 40US

louyrl, lUlehav_e PreulIMe) Aurela, Me tdey y 2CR.
" vy

@
doce Civic, C8 SCO BP COSI STS EE ES
that thes<= fre Ber) BOE AAHAG Carr eaphly aeiorsed
tne hatltov, (POM COG Aft CVI AO Beard
DL 2owrsa LWEY earth's Soygere GAase AM?

1.5, Judge Salve Lolupsos Baird) gocceal (Hid sfee COMA

GL Siow! 1G LOU t ttgole OF awe apG a lhes <e

p LO AS, Statemer Lhg Yodand year alerles fellé YF SONIC OVE 6G Te

eo A presofes tons futrona! fire} Miueddineter veel te d
Qeeess Yo the Aoechs (5 Cleaila eslebhlisled: TACs

Cs _

AMVCLE. a4 Zefa’de Lelert tue bf ak Gorvechon £5

5 Lle,, AS thoy See they felloc!
Cleay ly Atlittg 4artuplly, Ae
the dorcupltty jlaeed Poluees, eehrc ell wmelide
Un pedélg Legal “atl, 2/) 1 01G (AMS COG Legel cotcae
All OCFer %¢ Was 3-aled Lg & {UCB 0? Guard ae of Fealef
b-ty 2 Dteecvwpo Stalbeveg LS AL gal wwicéel, @ Wc raeos Fett s
the AUCE tual 4a26c7y) bhi tbe to” ZO, Guard ae! ger
acl [pen pec te lhy nantes: PUB, Cet) ValeAG Le
ante @AP YIELD SLIP EOOG 0 Bal dag § CAFE: TA
Areaoles the (lH ¥2dd Fltak Ft aaidte 05 “ ee!
de Couche COAL E, CIDE CAL CG? a 0°7 :

4 . IEE 5 Locke AF CME CAUOGIIE ©
(Nmate Caze- MOET Léagle, D4 GlLLE OF0 fhe
Lek were Seat, >? CECE “a J.5 Cedasahlale®
Cad elope 7 of lakhs the. package then Cape lov Gtu2edk .

e This douvk pow tell thatthe @llagalro7s and Saylpurting
iz Lorin ation AO? Le bi0 GAM get VAGUE BIA flarPly (i) Boherent,
(Tre Mader StanA/ 7g Somme OF Your GUulisrgz Dou A \furre) Ths
State tvierIf CUA S fed O00 163 Orders ol your 7 ae EL/IG,
an dg LT, Foaalstebal Lflaund <6 tary, the 1s apact of
TT, ; -. eeaelri (2B SDe Care go cer? 4E) FOetr” Coe
bonpn pow ee eincring wwiltiess OF GOal La tale va Ces Gad
tyour pay te paz “fla arte 15 lode THF COUCH SOF SG SAE ,
Vow mast copstine the Mpyplia a He) (bev llys Gees 2
prides Aalovado £5 fe Fit1g eMegal te reece! Fhe. C OF Cee

. , vt]
oe. | clo a
titled (7 jast thattiadgs Nan ggeet Bt fa tloed those (elie CUS Mebetts
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 9 of 36
¢ Ute Liacheaun Wtoe 4 Lblthi TFOIF Sap (0285 aad (Het Mig V.

aval Fob EBA 1b Fbé Fr bd 11E 4

° "The was enktled fe fem povart£y Zacdl 2 ermintly 02 (ON
Selendgan fe Siatan 2agc Coarte Lhhietals frcve Pee AD
Liditaz7 6 ber O0¢M1ES BM eGeAle Joa tit illed or Ln Aer Gi
hetayusec the bribes’ Sucecess 020 The vrvevr tS Was (SG
as ~hEe a khee ta | bad 70 such @A Yar He , a Yhhireal fa 7rébheal

° a
SbVe-L9 phy etn s freefall?

© “The dune tt) FHE Wabe CYTE (1) LAA Hq County. GF
de bob jy ;E USE. [15VG) Becadse tI. WWiarfleg (SG Anclerry
and heeeuse the @viime Ge@t@luted r+) Ender? baat ey, he
kedevil Costs bas eKesfusive suriscdichion, OL/ 2homag lacked
SK OHO
Srisdi cheezy) 7

6

‘Os the form 225Y page 7 slatesi L: LE additlhvenags SPACE
(§ Needed, use ertra paper fe evplew oul ansilet /
Tht (8 tehiat tue Aid by GLY Lg fA 2 lotr Pall oF The
&yhihils as Truth + (rato L af TRESE COLNE? Covel leL
hy the Stabe ob Colorado aad (48 Envoy ce, COG
titled 277 Le The Ti cbhal Cans? 1+ Yb demand’ rales
aed Qieacd TEAS; te 7) Said (eo?) far ° vol Deja
Ce ie et et oe eve

a7 a
AT ee Oe te De Woes wae ee ve @ oF “ea le
ay “ j
oe , Th aie oe the vt5ht TO HW CSV GE
Y /

ahroté < é ft 25
C. G CBYUOCBLG aleartl th;
7 tha (08% Ler Cour ¢ oF 77 :
fecttrer BAS 5 favor acid 627 7 Pot CAEC , 2 state chk
Jf) / aL wver

li Z oO IP gp = Sut h fee
Peace Co

%

a

Ao the tA hiazZ Fe oe
gots ba The & abedidarada, 7” cece te TAF atl)

: eo haw oF © oe toll
bar $ave”) ne Cy iagal oF fPIC SC 42 leg S es .
/ Mo DOL « } ff 7 - 2
nes oy). Wf fail [4 BF JES, Carrenp “ “0 0 Tole
eS app} viii EX apige all et Goat ¢
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 10 of 36

yp gS fe hes nokewiselictidn
highest court? —2 ob) ect. 5 fat Yes X No (check one)
/

Date and result: TL object! State Lng <= LID Jertsediet 60) - )
Trvba | Heheas Caras tas Grated, (Tn fecll !

F. STATEMENT OF CLAIMS ~2 object! Stat = has RoWSarishe top

State clearly and concisely every claim you are asserting in this action, For each claim, specify
the right that allegedly has been violated and all facts that support your claim. If additional
space is needed to describe any claim or to assert additional claims, use extra paper to continue
that claim or to assert the additional claim(s). Please indicate that additional paper is attached
‘and label the additional pages regarding the statement of claims as “F. STATEMENT OF

CLAIMS.” __ .
Trvha | posheas Corpys Yas Graifed: On tie l/ f

WARNING: If you fail to assert all of your claims in this application, you may be barred from
presenting additional claims at a later date. . oo _, , :
The Stale of Qolorade prust he s0ni33 atl fev Laches HWS BS 20un s
0,/eLAIM ONE: SEE ATTACHMENT: Sev @/lready 26 Alfowed fe use
additional pepe to Preve vag Case, Fatetsr, Ss fetfeonerils,
Supporting facts: Corrs state tlabeas Corpus. Exhiblhatlas  .,
Sb fed @s Trath + Fraatiok The Jtafe Criwnes heuig ccm tel,
44 10l(2G. _ EXHAUSTION OF STATE REMEDIES 2 oA ech Stee has po yaridichén|
_+———— WARNING: You must exhaust available state remedies before filing a habeas corpus action in
federal court pursuant to 28 U.S.C. § 2254. Your case may be dismissed if you have not

exhausted available state remedies. Fy f al HWabeas Co tills la 5 Brantecd.

 

Qnled,

~ . . . . ‘ : © C
Trtha ¢ €¢4 Did you fairly present each claim asserted Z 3 byect!S pate has no jurichet en,

Order's inthis action to the state’s highest court? _X Yes ___ No (check one) SEE Tribal sah eas
WEE ATTACHMENT: @osfos evas Granted ty fat ; 44 .

sent Yhe Colavads Suprcme CoacF BG Gat» bbe Seup Brastvee D =

the Cslocédf you answered “No,” please identify which claim(s) have not been fairly presented to the state’s yoy.
Supreme highest court and explain why: SEE ATTACHMENT: 7 of yecch Shel e L255 00 jpactdecheen
Coe bite (0 heal brabeas Cirfuesewwas Granted Ln fall ©

allreedy WH, PRIOR FEDERAL ACTIONS Zo o4/ec¢. lo thes Fovin Qs (ps barr

te a States 4713 ~ Trebhal Laur tb As ’t slosilde
fle 7 | [Have you filed any prior actions in any fedSxel Count challcnging the Ske eae Siaténce? OO

thus Cote" vn der attack in this action? ___ Yes xX No (check one). SEE ATTACHMENT:

If the instant action is a second or successive application, have you obtained authorization from
the United States Court of Appeals for the Tenth Circuit for this court to consider the
pa x application? __ Yes___ No (check one). SEE ATTACHMENT: 1/7077 2.
Tobhjpeck 7 N/A
Complete this section of the form if you have filed a prior federal action challenging the same
conviction or sentence under attack in this action. If you have initiated more than one prior
action, use additional paper to provide the requested information for each prior action.
6

“7
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 11 of 36

Z pL Clete: Sec Brodatid $ for relief

F, Slalemeat of 42772. rounds Br rel
(-Sfate £ loalovado GECE , mas a
6 slate of Golerade does HOF fave lus eaten 0

Trebal trea her Cla dle AEF ——— o Mee “ mee

Back UClease Deby os ee se

| cewb (0G § (ESL ME ae
ee ae Mb~ 2 OnMEEY- Thibal ab <2 60 0
G4, Lal 177 Let! The W& DeslOCEZ ETE Ca UL
hou /s SHE the fedtevra ( Kab eas oe “
Bcf ANY Lf) bY fCo@HAeeE by The State at wore
Ov aug ther poly aS Pebal orce < ee

ested EL0 CULE

A héclube te LL AIG Gf ACEH Keahye GAS ot fhe

, . AS Mal

G al pol. bli ITR® 4a : .
Pp< “aehe pe be 2 GEL Spinel Loar! © ca aod

tt thoe [YON FE Z waned Fiedl punk ¢s Gal well past he Weng.
At bg t@ ey Ves al Plo seh Ot

eval
Keak Lk blood!’ aad Loe tnv EW Bau ty.
vy fe

. l 4 ;
3-sSjfate 2 i” Ae ten je
: aya Ua confituted recepgacelle (47/
of (ribet - a. Wha skate wrolafes rhe Thea [dqrewdt
we Sover= * ‘ : - & Cl
Ted Gib! deat Orders of Sith Cr TS IO recat
out Peqe“e™ Leal c edo GA a ycolake $ 77 chal (11 eado<e
on Fedeval GUuEF Lots and

‘ha | Malioe BY
77-0 a” le. The O° Ly Bld Lmay have

righte, a) Be) Es 4 that fice man Can ger
coe OO pwnee bog Vee S fethe af Bett
fe ——

Lr
daw) Bet; . -
of. eT bocilg-s Dat Lpyane ton

, Lt Vlanat
a (9S CRG POX hf,
gad The Se C
oe ; a Lat OOF
11) JANE CTO) i cudond 30009 S 2 th
ok dolorad or bel (oder FPO") aase Fale A TN

Lyre
deaver Goucly Dele” © fall Gt ESA | on
} ps Orders (777 Lh tet FVEGUUS-
Te bal fear? © Gp clal Conte OrtbetS StL TF

V0 (allie a Ly,
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 12 of 36
Lavastanr of Tbh Se ee Lat? Cor) sti pure (OY
Warrantliog pnyanetite FEMEL, |
4. Shele of Lolovdds and Leaver Courtya ploseeufrey7

j & tribal members LAS s fare 23urh boretlege™d Za

a fkeas<s all on tithal aad ConS// teed (ooepara Ve
) ur fo triba | S00 E/N GNG-} TAG S L002 77 WG. AL
Md ] a co Lon OUT TAG preseeatey, /f? le 4 2.
ude ga ‘ ble local BUG UME

os fetlure oO provide SAAE x LS L
ot sta Le ae pacamena t fete” (fo rE ©
for (fs Co Tadeen ~ did nat Sattler (US ALES

—~ JOCCOA od
oh phew etthor¢es fe de veep BOF pe Co tawk
po Le sacle PiUl $1818 PEWS a
6 Sha fe 40d OF Aa 06 Lor auvyoot el ¢ DAPEfEVISOES DGOAELCG
Fe [Pe v=
pan Gotin TG. . ;
fa nite tele nya han ektcptie fou
t ln _- ah 7), 7 cs
0 Oe a L fe prevent state (pga leo oF AAS
OL F t= / j -
ee Wiously Lwas PCE Scofed to oad & a16ie 7~
a
federal Court « Ze USCA EERA Le) aol Gem
Le ne FtOf fact Aid fe ’ 2B COC, doante,
x, fats - v1] pn aarg jen ypawee (OA GF COG on Ly .
[S53 L1AG (20°F ebeceuhg Trecha| menubar foe
/ Stabe (0271 P Te vba | Lawl Ww
TLL fleged TEx BOF EN SEF OE 4 lands
Court for @ oe oS ple Moet Uke {Ae
Ka de/ a / four ha pee Caan) 29 UEC ACZEE
. frag) LECCE Laden CAAP ECA Spe beneral
9. V4. CO bo a E Golevads ABS FICE) AF"
" d Sch <fHd fee SLC SACKED . co yas 4 estes
O ee Delay ys @ KC bal Cie euro o ) itch
OE: ace aE S FF all a1 ca tea Ban
oe OE be 22S i bot | wh Clet (Pe F oe
DBUVeEV = : ; Bep-ai pe. Pal “oe
De tly 7ecboal Mahar GAT TTS by he Webae | Court,
Ss ;
he heas Cor pee 77

L7,
Case 1:19-cv-01326-LTB-GPG Documenti8 Filed 08/08/19 USDC Colorado, Page 13 of 36
a, £xhaus ton 0 & State KEneD( = sitriba/ kemedes "ave
-*  Nedet Aber? Exhaastef
Aas 410 Sit UMASS « |
Se ATS She Wiha fiGsS lerantced
s ec Yo OOjceHi EV) or BONE t ,
musth.ch. The Same 204
S$ ZESV Hh Feel as

J-z ohbjecl! State
Q—-this (5 @ Vivbha (| Ca
the Habeas daryed
B- the 15. Destucd oar
lorank fhe tas: laheas Cotpe
Lwoeclen Ay The Tribal Mleusber-

“b-feeSWless gad (legal Alay ¢ JIA E ail reach
heen ovdere / fe The Stete ak Colorade fo ey.

S~ This US Desbvicl dourt 15 peguired ta Grant
this lL6, Destbocel L5uvrb 225Y Habecs Corus
Fev th with #5 the rchal Habess Gbrpus was
/SSited it fale You Chast Fallei the Terhal €aurts
OV HE

Zi. Tiinelasness of Mgpledten*

LD yo 2 forte
lo Tre hal Court Lia@sé titled ~$hi1e 1S we (009 OO
frame Be regaucred: SDi's twee PCOS:

fJYom the Ex hatustion &f& INES blactusén Fv herl Ccxirt:

J. Regine eT oy /s penned vr ust USES
| ~ OM 4452 oT, wae ad The Sabfeet cole
ALM fer lack OF a * “ pect onitel- Celene
2- OW dases*were Qeatl ¢? MLE ge Téelag ICaatt-

af fe, HOOW) fyi ge rscsy tae ts as 16 © oper
Mod Ch CO SSEEE ality Ss yg weed ees! EF
— Hh J . :
° Ode faaotcle for ewer, 206 cw haat ag Le 7
0 LZ 021 LOLG

SOo.-
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 14 of 36

Please indicate that additional paper is attached and label the additional pages regarding
prior actions as “H. PRIOR FEDERAL ACTIONS.” =, byeck / Tos fbeis ferery this

ts fer States pel Tribal Coats 2s vk sbould 6€
[4 BW Name and location of court: SEE ATTACHMENTS; 4 vc goleoen it fhe

Casenumber: A///4

Type of proceeding: AY Y M4

Claim(s) raised: N, f: Ab

Date and result: (attach a copy if available) Ak

Result on appeal, if appealed: A/c

I. TIMELINESS OF APPLICATION 2 o4 fect / Shale fatls te Uf yuy fedae!
If the judgment of conviction or the sentence under attack became final more than one year prior Caw , /
to the commencement of this action, explain why the application is not barred by the one-year Wie the T red
limitation period in 28 U.S.C. § 2244(d). If additional space is needed, use extra paper to explair2* At OS the
your answer. Please indicate that additional paper is attached and label the additional pages +11wel
“ regarding timeliness as “I. TIMELINESS OF APPLICATION. ” StF ge
SEE ATTACHEMENTS “ ot ; - ,
Tertbhal Co.ivE MAD ABS £5 Sco 30) tre 2 wed co VL to) taelyaa;
J. REQUEST FOR RELIEF S/¢fe gave ujpJSanidichion of Subyect matler~
State the relief you are requesting or what you want the court to do. If additional space is needed. See © Y
to identify the relief you are requesting, use extra paper to request relief. Please indicate that A—C

additional paper is attached and label the additional pages regarding relief as “J. REQUEST

9 SO FOR RELIEF." SEE ATTACHMENTS: 77; La/ Alabezs Corpus was Granted
Wan lletitlg musthe refeas ed, Therelore U5. Maheas Csrpur
K. , APPLICANT'S SIGNATURE fy7ce st be Grated Every day more
cla MAGES!
I declare under penalty of perjury that I am the applicant in this action, that I have read this
application, and that the information in this application is true and correct. See 28 U.S.C. §
1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my

knowledge, information, and belief that this application: (1) is not being presented for an

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or

modifying existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the application otherwise complies with the requirements of __ Ay LL

Rule 11. Ths 15 AINE (LE, Neect tro (weubfe Dedtore fA
These Q2Of$ ale Coral 7 Baers AS Shiswin ad Me

Shake of Coloracde AW ¢ttle da? bg hee fe / Cot rd.

the Fecdeveal Bauel’s F2u0W) Joes posal atlled Fre Tehel wnat Whee

fZB be Exspleed as Goa EX” vegtlited va~ La bycel tea lA S tdl cet

. a etree | be byl ele fteide
D3 - AAPAG eS SOG Veehea / Maka es AS Yet a@re peg red bebe ah ate
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 15 of 36

GZeaa Zz, TA2, TE TA.

 

(Applicant’s signatuzey——__
Alan be Atle TM. TBC, Tod,
(Date) 7/29/19

(Form Revised December 2017)
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 16 of 36

7 Aabhits /- ID back

~~" STATE OF COLORADO

Division of Real Estate Department of Regulatory Agencies
Erin Toll D. Rico Munn
Director Executive Director

1560 Broadway, Suite 925
Denver, Colorado 80202
Phone: (303) 894-2166

fax: (303) 894-2683
www.dora.state.co.us/real-estate

 

Timothy C. Gerking

Brophy, Mills, Schmor

Gerking, Brophy & Paradis, LLP
P.O. Box 128

Medford, OR 97501

Dear Mr. Gerking,

This letter is to confirm that the Colorado Board of Real Estate Appraisers has withdrawn,
the subpoena issued to Dean A. Myers and dated July 25, 2008. The Board is also
withdrawing the letter requesting documents that was dated June 20, 2008. If you should
have any questions or concerns, please contact Jack Wesoky at (303) 866-5512.

Sincerely,

Marcia Waters
Investigations and Compliance Director

http://Awww.dora.state.co.us/real-estate/
V/TDD (800) 659-2656 For The Deaf or Hearing impaired
Case 1:19-cv-01326-LTB-GPG Document 4 18 Filed 08/08/19 USDC Colorado Page 17 of 36

 

RECEIVED
SEP 19 2008
POWERS & THERRIEN, P.S.
se aNey Genel STATE OFCOLORADO grate Services BUILDING
CHNTIBA TH CORMAN DEPARTMENT OF LAW Denver, Colorado, $020

DAMEL D. DOMENICO OFFICE OF THE ATTORNEY GENERAL

Solicitor General
September 16, 2008
Leslie Powers, Esq.
Powers & Therrien, P.S.
3502 Tieton Drive Via email and U.S. Mail
Yakima, WA 98902

RE: Latgawa Native American Indian Tribe, etc v. Dean Myers, et. al

Dear Mr. Powers:

This will confirm our telephone conversation of earlier today in which I advised you that the
Board of Real Estate Appraisers is withdrawing the subpoena duces tecum to Dean Myers dated
July 25, 2008, and the letter to Mr. Myers dated June 20, 2008, in which the Board requested
documents related to the appraisals Mr. Myers performed in Jackson County, Colorado which
forms the basis for the above entitled matter. The withdrawal of both is without prejudice to the
Board’s ability to send a new letter requesting documents or a new subpoena. Also, pursuant to
Colorado Rule of Civil Procedure 41 (a)(1)(A) (identical to Fed. R. Civ. P. 41 (a)(1)(A)), I will
be filing a Notice of Dismissal of the subpoena enforcement action filed in the Denver District
Court on behalf of the Board seeking Mr. Myers’ compliance with the subpoena duces tecum.
The Board’s action moots the above entitled claim for declaratory relief and motion to quash
filed in that matter and I will assume that you will dismiss it as moot. If you do not let me know
_Jiled 11
so that I can file an appropriate response to the complaint.

o—

 

 

 

 

 

 

 

 

 

 

Sincerely,

FOR THE ATTORNEY GENERAL

 

Business & Licensing Section
303-866-5512

303-866-5395 (FAX)

Email: jack.wesoky@state.co.us

Cc: Timothy C. Gerking, Esq.
Case 1:19-cv-01326-LTB-GPG Document 48 . Filed 08/08/19 USDC Colorado Page 18 of 36

 

JOHN W. SUTHERS

Attorney General STATE OF COLORADO STATE SERVICES BUILDING
CYNTHIA H. COFFMAN DEPARTMENT OF LAW 15 rman Street - 7th Floor
Chief Deputy Attorney General Pye 305) Bee 80203

DANIEL D. DOMENICO OFFICE OF THE ATTORNEY GENERAL

Solicitor General
September 16, 2008
Timothy C. Gerking, Esq.
Brophy, Mills, Schmor, Gerking,
Brophy & Paradis, LLP Via email and U.S. Mail
P.O. Box 128
Medford, OR 97501

RE: Dean A. Myers v. Colorado Board of Real Estate Appraisers,
U.S.D.C. Oregon, Case No. 08-3091-PA

Dear Tim:

This will confirm our telephone conversation of yesterday in which I advised you that the Board
of Real Estate Appraisers is withdrawing the subpoena duces tecum to Mr. Myers dated July 25,
2008, and the letter to Mr. Myers dated June 20, 2008, in which the Board requested documents
related to the appraisals Mr. Myers performed in Jackson County, Colorado. The withdrawal of
both is without prejudice to the Board’s ability to send a new letter requesting documents or a
new subpoena. Also, pursuant to Colorado Rule of Civil Procedure 41 (a)(1){A) (identical to
Fed. R. Civ. P. 41 (a)(1)(A)), I will be filing a Notice of Dismissal of the subpoena enforcement
action filed in the Denver District Court. The Board’s action moots the above entitled claim for
declaratory relief and motion to quash filed in that matter and I will assume that you will dismiss
it as moot. If you do not let me know so that I can file an appropriate response to the complaint.

 

 

Sincerely,

FOR THE AJTORNEY GENERAL

 

te

Financial Unit

Business & Licensing Section
303-866-5512

303-866-5395 (FAX)

Email: jack.wesoky@state.co.us

Cc: Leslie Powers, Esq.
Case 1:19-cv-01326-LTB-GPG

JOHN W. SUTHERS
Attorney General

CYNTHIA H. COFFMAN
Chief Deputy Attorney General

DANIEL D. DOMENICO
Solicitor General

Leslie Powers, Esq.
Powers & Therrien, P.S.
3502 Tieton Drive
Yakima, WA 98902

Document 18. Filed, 08/08/19 USDC Colorado Page 19 of 36

 

STATE OF COLORADO
DEPARTMENT OF LAW

OFFICE OF THE ATTORNEY GENERAL

~

RECEIVED
SEP 39 2008

POWERS & THERRIEN, P.S.

STATE SERVICES BUILDING
1525 Sherman Street - 7th Floor
Denver, Colorado 80203

Phone (303) 866-4500

September 25, 2008

Ce: UA

RE: Latgawa Native American Indian Tribe, etc v. Dean Myers, et al; Colorado Board of
Real Estate Appraisers Subpoena to Dean A. Myers

Dear Mr. Powers:

Enclosed is a copy of a letter from the Board of Real Estate Appraisers sent to Dean A.
Myers, through his counsel, withdrawing the subpoena which forms the basis for the above
entitled matter pending in the Latgawa Indian Tribal Justice Court. Also enclosed is the

Notice of Dismissal of the subpoena enforcement action filed in the Denver District Court on
behalf of the Board seeking Mr. Myers’ compliance with the subpoena duces tecum: Based
on this and my pervious correspondence I assume that you will dismiss the above law suit as
moot. If you do not let me know so that I can file an appropriate motion to dismiss based on
mootness or lack of a case or controversy.

Thank you for your attention and please contact me if you wish to discuss the matter further.

    
 

Encs.

Sincerely,

uTd ncial Unit

LR
303-866-5512
303-866-5395 (FAX)

FOR THE ATTORNEY GENERAL

   

usiness & Licensing Section

Email: jack.wesoky@state.co.us
Case 1:19-cv-01326-LTB-GPG Document 18

— — oo é..

woo ;

Filed 08/08/19 USDC Colorado Page 20 of 36

 

[(972672008) Janet Aguilar - Case: 2008CV/464; Transaction: 21704247 Transaction Receipt

From: - "LexisNexis File & Serve” <eflle@fileandserve.lexisnexls.com>
To: <janet.aguilar@state.co.us>

Date: 9/26/2008 11:16 AM

Subject: Case: 2008CV7464; Transaction: 21704247 Transaction Receipt

To: Janet Aguilar
Subject: Transaction Receipt

This email is to confirm receipt of your documents. The transaction option you selected was "File Only”.

Me, uw ei 7
Case Number: 2008CV7464
Transaction ID: 21704247
Document Title(s):
Notice of Dismissal (1 page)
Authorized Date/Time: Sep 26 2008 11:14AM MDT
Authorizer: Jack Wesoky
Authorizer's Organization: CO Attorney General
Sending Parties:

COLO BRD OF REAL EST APPRAISERS
Thank you for using LexisNexis File & Serve.

Questions? For prompt, courteous assistance please contact LexisNexis Customer Service by phone at
1-888-529-7587 (24/7).

“Page 7]
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 21 of 36

 

DISTRICT COURT,
CITY AND COUNTY OF DENVER

1437 Bannock Street

Denver, CO 80202

COLORADO BOARD OF REAL ESTATE
APPRAISERS,

Petitioner,

 

v.

DEAN A. MYERS,
Respondent. “ COURT USE ONLY

 

JOHN W. SUTHERS, Attorney General .
JACK M. WESOKY, Assistant Attorney General* Case No.: 2008CV7464
1525 Sherman Street, 5" Floor

Denver, CO 80203
303-866-5512

Registration Number: 6001
*Counsel of Record

 

 

 

 

NOTICE OF DISMISSAL

 

 

Petitioner, the Colorado Board of Real Estate Appraisers (“Board”), by undersigned
counsel, pursuant to C.R.C.P. 41 (a)(1)(A), dismisses this matter.

Respectfully submitted this 26th day of September, 2008.

JOHN W. SUTHERS
Attorney General

E-filed in accordance with C.RC.P. 121, § 1-26; duly signed original on file
with the Office of Attorney General for the State of Colorado

/s/ JACK M. WESOKY

 

JACK M. WESOKY, 6001*
Senior Assistant Attorney General
Business & Licensing Section
Attorneys for Board of Real
Estate Appraisers

*Counsel of Record
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 22 of 36

Received: Bec 22 2008 09:20a8
DEC-22-2000 00:23PM © FROM-DEPT OF LAW - 9038865385 T-170-P.006/D14 = F446
CERTIFICATE OF SERVICE In Latgawa Indian Tribal Justice
I certify under penalty of perjury under the laws and rules of Court Clerk’s Office
Uri an ~
‘The Latgawa Indian Tribal justice Court, that om this day I served 12-23 or

Ww

ua

10

i

12

3

4

15

16

17

18

19

20

2t

 

toe : f
= we

oe ee eee —

 

a true copy of this document on the Defendant named herein,
properly addressed as follows: Greg Schuler; Dean Myers; ec“ wea gt omy
and, Brown, Chudleigh, Schuler, Myers, and Associates at OES CU (
2800 Biddle Raad, Medford, OR 97504 by:

pai

¢

US First-Class Mail, postage prepaid

 

 

 

US Recistered Mail, postage prepaid Cashier Section

——__— US Certified Mail, pastage prepai pet

Personal Service| Lsiguwa Court Clek 7
Facsimile Transmission . Vedios Ansan taSan Babe

ea " Date

BEFORE THE LATGAWA INDIAN TRIBAL JUSTICE COURT
LATGAWA NATION

| LATGAWA NATIVE AMERICAN INDIAN )

TRIBE and CONFEDERATED TRIBES— )
ROGUE-TABLE ROCK AND ) Cause No. 09CV08247-01
ASSOCIATED TRIBES (LAND TRUST), }
sti )
Petitioner, ) DECLARATION OF LESLIE POWERS IN
) SUPPORT OF APPLICATION OF JACK
vs. ) WESORY FOR PRO HAC VICE

DEAN MYERS, GREG SCHULER, } ADMISSION
BROWN, CHUDLEIGH, SCHULER, )
MYERS AND ASSOCIATES, and the }
COLORADO BOARD OF REALESTATE )
APPRAISERS, a public body and political )
agency and subdivision of the State of ).
Colorado, ;

Defendants. )

 

 

 

TO: DEAN MYERS, GREG SCHULER, and BROWN, CHUDLEIGH, SCHULER,
MYERS AND ASSOCIATES (the “Appraisers”);

AND TO: COLORADO BOARD OF REAL ESTATE APPRAISERS, a public body and
political agency and subdivision of the State of Colorado (the “Board”), collectively
the “Defendants”.

I, Leslie Powers of Powers & Therrien, P.S., under penalty of perjury for the
state of Washington, declare as follows:

DECLARATION OF LESLIE POWERS IN POWERS & THERRIEN, P.S.
SUPPORT OF APPLICATION OF JACK WESOKY 3502 TIETON DRIVE
FOR PRO HAC VICE ADMISSION - 4 YAKIMA, Wa, 98902

. 509-453-8906

 

(ABs
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 23 of 36

Received: Dec 22 2008 09:20am
DEC~22-2008 09:24PM FROM-DEPT OF LAW 3038665385 T-170 = P.O07/014 = F~d46

I 1. I maintain in office in Yakima, Washington, and I am admitted to
2 |I practice law before the Latgawa Tribal Court.

us

2. Jack Wesoky counsel for the Colorado Board of Real Estate Appraisers,
4 ||a public body and political agency and subdivision of the State of Colorado, a party in

ae

the above-captioned matter. Mr. Wesoky is not admitted to practice in the Latgawa
6 || Tribal Court.
7 3. My clients and Mr. Wesoky’s client have agreed to submit a stipulated
8 || order of dismissal of Mr. Wesoky’s client from the above captioned matter and to

9 || enter certain agreements contained therein. To permit Mr. Wesoky to execute the
10 {| stipulated order of dismissal and submit same to the Latgawa Tribal Court, Mr.
11 || Wesoky must be admitted on a limited basis to practice before the Latgawa Tribal
12 ||Court. For my client and to confirm Mr. Wesoky’s representation, I am executing and
13 || presenting the stipulated order of dismissal of the Colorado Board of Real Estate
14 || Appraisers from the above action with Mr. Wesoky. By such execution, I confirm
that Mr. Wesoky will otherwise comply with the Rules of the Court.

 

16 DATED this 28» day of December, 2008, at Yakima, Washington.
17 .
18 A Sate
3 Leslie A. Powers | .
Powers & Therrien, P.S.
30 Attorney for Petitioners
3502 Tieton Drive
PI Yakima, WA 98902
Phone: (509) 453-8906
22 Fax: (509) 453-0745
33
24
25
DECLARATION OF LESLIE POWERS IN POWERS & THERRIEN, PS,
SUPPORT OF APPLICATION OF JACK WESOKY 3502 TIETON DRIVE
FOR PRO HAC VICE ADMISSION - 2 YAKIMA, WA 98902
509-453-8906

 

 

 

g
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 24 of 36

Lf
Received: Dec 22 2008 09:20an
DEC-22-2008 08:24PM © FROM-DEPT OF LAW 3038665305 T-170 P.007/014 © F446
1 1. I maintain in office in Yakima, Washington, and I am admitted to

2 || practice law before the Latgawa Tribal Court.

td

2. Jack Wesoky counsel for the Colorado Board of Real Estate Appraisers,
4 ||a public body and political agency and subdivision of the State of Colorado, a party in

MA

the above-captioned matter. Mr. Wesoky is not admitted to practice in the Latgawa
6 |] Tribal Court.

7 3 My clients and Mr. Wesoky’s client have agreed to submit a stipulated

 

8 || order of dismissal of Mr. Wesoky’s client from the above captioned matter and to
9 || enter certain agreements contained therein. To permit Mr. Wesoky to execute the
10 || stipulated order of dismissal and submit same to the Latgawa Tribal Court, Mr.
11 || Wesoky must be admitted on a limited basis to practice before the Latgawa Tribal
12 || Court. For my client and to confirm Mr. Wesoky’s representation, I am executing and
13 || presenting the stipulated order of dismissal of the Colorado Board of Real Estate
14 || Appraisers from the above action with Mr. Wesoky. By such execution, I confirm
13 || that Mr. Wesoky will otherwise comply with the Rules of the Court.

 

16 DATED this 18th day of December, 2008, at Yakima, Washington.
17 , , :
18 Kolb five
19 Leslie A. Powers —
Powers & Therrien, P.S.
20 Attorney for Petitioners
3502 Tieton Drive
1 Yakima, WA 98902
Phone: (509) 453-8906
22 Fax: (509) 453-0745
23
24
25
DECLARATION OF LESLIE POWERS IN POWERS & THERRIEN, PS,
SUPPORT OF APPLICATION OF JACK WESOKY 3502 TIETON DRIVE
FOR PRO HAC VICE ADMISSION - 2 YAKIMA, WA 98902
509-453-8906

 

 

 

 
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 25 of 36

oa ro / nett eee ee me ee eee

Received: Dec 22 2008 09:20am
DEC-22-2008 08:24PM FROM-DEPT OF LAW 9038665305 T~170 =P.008/014 F446

 

 

5 Denver, CO 80203
Phone: (303) 866-5512
6 Fax: (303)866-5395

10
11

12

14
5
16 |
17
18

9

DECLARATION OF LESLIE POWERS IN POWERS & THERRIEN, PS.
SUPPORT OF APPLICATION OF JACK WESOKY 3502 TIETON DRIVE
FOR PRO HAC VICE ADMISSION - 3 YAKIMA, WA 98902

509-453-8906

 

 

 
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 26 of 36

Received: Dec 22 2008 09:21am
EC-22-2008 00:24PM © FROM-DEPT OF LAW 3030665385 T-170P.O10/014 = F445

1 || this motion; now, therefore, it is hereby ORDERED that the Motion for Admission of
2 || Jack Wesoky Pro Hac Vice for the purpose of executing and presenting the stipulated
3 || order of partial dismissal is granted.

 

4 DATED this 25 day of December, 2008.
3 ao]
3
6
JUDGE
7
8
9 Presented. by:
©c
0 koe
ll Leslie A. Powers
Powers & Therrien, P.S.
12 Attorney for Petitioners
3502 Tieton Drive
13 Yakima, WA 98902

Phone: (509) 453-8906

16
WV of Calorado Board of Real

 

    

18

 
 

Sth of the Attorney General
(525 Sherman Street — 7% Floor
Denver, CO 80203

20 Phone: (303) 866-5512

Fax: (303)866-5395

ORDER GRANTING MOTION FOR ADMISSION POWERS £T
PRO HAC VICE OF JACK WESOKY -2 . 3502 ETON DRIVE
YAKIMA, WA, 98902
509-453-8906

 

 

 

 
Case 1:19-cv-01326-LTB-GPG Docum

co hn
Received: Dec 22 2008 09:18am
DEC-22-2008 08:22PM  FROM-DEPT OF LAN 9038665305 T-170-P.O03/014 = F446
1 CERTIFICATE OF SERVICE In Latgawa Indian Tribal Justice
1 certify under penalty of perjury under the laws and rules of Court Clerk’s Office
2 |} The Latgawa Indian Tribal Justice Court, that on this day I served (8243-OF ae
a true copy of this document on the Defendant named herein, ee : a
roperly addressed as follows: Greg er; yin
3 || Dean Myers; and, Brown, Chudleigh, Schuler, Myers, VLU ee
and Associates st 2800 Biddle Road, Medford, OR 97504 by. 4 S
cee 8
4 _X_ US First-Class Mail, postage prepaid 2
US Registered Mall, postage prepaid Cashier Section J B $
5 —— us i o7 6° prepa OE a
° Personal Service . Lagpawa Court Clerk Hee 3
Facsimile Transmission = “hae a
6 Ratgqeve Nasi Amana Bane! ao
_bpsbe 5
ined z ;
8 BEFORE THE LATGAWA INDIAN TRIBAL JUSTICE COURT ee
9 LATGAWA NATION

10

1]

12

14

15

16

17

18

19

in

 

 

 

 

 

 

 

LATGAWA NATIVE AMERICAN INDIAN )
TRIBE and CONFEDERATED TRIBES~— )
ROGUE-—TABLE ROCK AND ) Cause No. 09CV08247-01 dt

COLORADO BOARD OF REAL ESTATE
APPRAISERS, a public body and political
agency and subdivision of the State of
Colorado,

ASSOCIATED TRIBES (LAND TRUST), }
+t )
Petitioner, ) APPLICATION FOR PRO HAC VICE
ve ) ADMISSION AND AFFIDAVIT OF
- ) JACK WESOKY

DEAN MYERS, GREG SCHULER, }
BROWN, CHUDLEIGH, SCHULER, )
MYERS AND ASSOCIATES, and the 5
)

)

)

)

)

)

Defendants.
TO: DEAN MYERS, GREG SCHULER, and BROWN, CHUDLEIGH, SCHULER,
MYERS AND ASSOCIATES (the “Appraisers”);

AND TO: COLORADO BOARD OF REAL ESTATE APPRAISERS, a public body and
political agency and subdivision of the State of Colorado (the “Board”), collectively
the “Defendants”.

STATE OF COLORADO)
SS:

County of DEW VER )

APPLICATION FOR PRO HAC VICE ADMISSION

POWERS & THERRIEN. PS.
AND AFFIDAVIT OF JACK WESORY ~2 3502 TIETON DRIVE
YAKIMA, WA 98902
509-453-8906

 

 

 

 

 

 

 

i he .
Wain rie sem oie be

ent18 Filed 08/08/19 USDC Colorado Page 27 of 36
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 28 of 36

A a
?

go

Received: Dec 22 2008 09:19an
DEC-22-2008 08:23PM FROM-DEPT OF LAW 3030665385 T-170 = P.004/014 F446

1 I, Jack Wesoky, being duly sworn, deposes and says that the following

2 {| statements are true and correct:

3 1. I am the Senior Assistant Attorney General of the Business and

4 || Licensing Section practicing law with the Colorado Attorney General's Office, located
5 ||in Denver, Colorado. I am a good standing member of the Colorado State Bar. I do

6 || not reside nor maintain an office ina territory subject to the jurisdiction of the

7 || Latgawa Court.

8 2. represent the Colorado Board of Real Estate Appraisers, a public body
9 {| and political agency and subdivision of the State of Colorado in the above-captioned
10 || matter. | |
1k 3. Colorado Board of Real Estate Appraisers, a public body and political

12 || agency and subdivision of the State of Colorado is one of the Defendants in the above-
13 |} captioned matter. This affidavit is submitted in support of my application to be

14 || admitted pro hac vice in this matter for the Colorado Board of Real Estate Appraisers,
15 || a public body and political agency and subdivision of the State of Colorado.

16 4. 1 understand that I am charged with knowing and complying with the

17 {| Rules of Civil Procedure and Rules of Professional Conduct that apply under the

18 Latgawa Tribal Court.

19 5. I have not been disbarred or formally censured by a court of record or
20 || by a state bar association.

21 6. There are no pending disciplinary proceedings against me.

22 7. I hereby request permissi on to appear, execute and submit a stipulated
23 |} order of dismissal in the above captioned matter on behalf of the Colorado Board of
24 || Real Estate Appraisers, a public body and political agency and subdivision of the

25 || State of Colorado. I will be joined of record in this appearance by attorney Leslie

APPLICATION FOR PRO HAC VICE ADMISSION POWERS & THERRIEN. P.S.
AND AFFIDAVIT OF JACK WESORY - 2 3502 TLETON DRIVE
YAKIMA, WA 98902
509-453-8906

 

 

 
Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 29 of 36

Received: Dec 22 2008 09:19am
DEC~22-2008 90:23PM FROM-DEPT OF LAW 3030665305 T-170 «= P.905/014 = F446

1 || Powers of Powers and Therrien, P.S., who is admitted to practice before the Latgawa
2 |! Tribal Court and who will sign al] pleadings prior to filing and otherwise comply with
3 || this court.

 

    
 

 

NOTARY PUBLIC in and for the State
of Colroado, Residing at

10 ___ DEWVELS__, Colorado.

My Commission expires: $/9((09

11

13

 

15 Leslie A. Powers -
Powers & Therrien, P.S.

6 Attorney for Petitioners
3502 Tieton Drive

17 Yakima, WA 98902
Phone: (509) 453-8906

18 Fax: (509) 453-0745

 

 

24 nver, CO 80203

Phone: (303) 866-5512

25 Fax: (303)866-5395
APPLICATION FOR PRO HAC VICE ADMISSION WERS &: THERRIEN,
AND AFFLDAVIT OF JACK WESOKY - 3 FO 3502 TIETON DRIVE PS

YAKIMA, WA 98902
509-453-8906

 

 

 

J
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 30 of 36

 

 

 

 

 

Received: Dec 22 2008 09:20an
DEC-22-2008 00:24PM  FROM-DEPT OF LAW 3028665395 T-170 008/014 F446
AE
RECORDED Sl is
I ea
CERTIFICATE OF SERVICE In Latgawa Indian Tribal Justice a) a.
j Court Clerk’s Office oS 8
I under penal! of perjury under the laws and mules of 3
ee ry an ectan Tribal Justice Court, that on this day I served {27-23 -O? ra | ' a
a true copy of this document on the Defendant named herein, & iP
properly adds ae ean Greg Schuler; Dean Myers; . L lear a B &
and, Brown, Chudleigh, Schuler, Myers, and Associates . tS et mq
2800 Biddle Road, Medford, OR 97504 by: 945701 34
: . - . ve a ra
xX US First-Class Mail, postage prepaid Ba a
_______ US Registered Mail, postage prepaid Cashier Section = we
_____. US Certified Mail, pastage prepaid =< =
——— Personal Service Latgawa Court Clerk gen = S
Facsimile Transmission } . & e
Latgawa Native American Indian Tribe zt 4 #
bw [2taal eae
1aalOx s
Signed ~ Daté §

10

1]

12

14

15

16

\7

18

19

 

a
Al

&
in

BEFORE THE LATGAWA INDIAN TRIBAL JUSTICE COURT
LATGAWA NATION

LATGAWA NATIVE AMERICAN INDIAN )
TRIBE and CONFEDERATED TRIBES— )
ROGUE-TABLE ROCK AND

ASSOCIATED TRIBES (LAND TRUST),

Cause No. 09CV08247-01

Petitioner, ORDER GRANTING MOTION FOR

ADMISSION PRO HAC VICE OF
JACK WESORY

VS.

DEAN MYERS, GREG SCHULER,
BROWN, CHUDLEIGH, SCHULER,
MYERS AND ASSOCIATES, and the
COLORADO BOARD OF REAL ESTATE
APPRAISERS, a public body and political
agency and subdivision of the State of
Colorado,

de? oat Net Ne Ne Neil None Rat Naat Neat Saeed Ned” eet Senet See New

Defendants.
TO: DEAN MYERS, GREG SCHULER, and BROWN, CHUDLEIGH, SCHULER,
MYERS AND ASSOCIATES (the “Appraisers”);
AND TO: COLORADO BOARD OF REAL ESTATE APPRAISERS, a public body and
political agency and subdivision of the State of Colorado (the “Board”), collectively
the “Defendants”.

THIS MATTER having come before the court upon the Application of Jack
Wesolky for Admission Pro Hac Vice of Jack Wesoky, State of Colorado Office of the
Attorney General, and the court having considered the file and documents filed with

ORDER GRANTING MOTION FOR ADMISSION POWERS & THERRIEN. P.S.
PRO HAC VICE OF JACK WESORY -1 3502 TIETON DRIVE
YAKIMA, WA 98902

$09-453-8905

 

 

 

 

JD \
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 31 of 36

fc yoy
Received: — ‘ Dec 22 2008 09:21am
DEC~22-2008 06:24PM FROM-DEPT OF LAW 3039685395 J-170 P.g10/014 Faas

1 || this motion; now, therefore, it is hereby ORDERED that the Motion for Admission of
2 || Jack Wesoky Pro Hac Vice for the purpose of executing and presenting the stipulated
3 || order of partial dismissal is granted.

 

 

 

4 DATED this 25 day of December, 2008.
5
}
as
6
JUDGE
7
8
9 Presented by:
hhbe
10 A Leet tet
ll Leslie A. Powers
. Powers & Therrien, P.S.
2 Attorney for Petitioners
3502 Tieton Drive
13

Yakima, WA 98902
Phone: (509) 453-8906

14

 

16 -
WV at Calorado Board of Real

    

18

 

Pip ef of the Attorney General
(525 Sherman Street — 7% Floor

Denver, CO 80203

20 Phone: (303) 866-5512

Fax: (303)866-5395

  

ORDER GRANTING MOTION FOR ADMISSION POWERS & THERRIEN. P-.S.
PRO HAC VICE OF JACK WESOKY-2 3502 TIETON DRIVE
YAKIMA, WA 98902
509-453-8906

 

 

 

 

AG
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 32 of 36

ween ern f-~

Recelved:

DEC-22-2008 08:25PM © FROM-DEPT OF LAW

CERTIFICATE OF SERVICE

I certify under penalty of perjury under the laws and rules of
The Ae Indian Tribal Justice Court, that on this day I served
a true copy of this document on the Defendant named herein,
properly addressed as follows: Greg Schuler; Dean Myers;
and, Brown, Chudleigh, Schuler, Myers, and Associates at
2800 Biddle Road, Medford, OR 97504 by:

x US First-Class Mail, portage prepaid
US Regisized Mail, posmage prepaid
US Cemified Mall. postogx prepaid

lgski

Facsimile Taannission

Now

Signed

f x _ fr.

Dec 22 2008 09:21am

3038665305 T-17d B.OU1/014  F-4d

 

RECORDED

In Latgawa Indian Tribal Justice
Court Clerk’s Office
] Z 5~or

915705
Cashier Section

Latgawa Court Clerk 4-42

Latgawa Native American Indian Tribo

 

 

 

BEFORE THE LATGAWA INDIAN TRIBAL JOSTICE COURT
LATGAWA NATION

LATGAWA NATIVE AMERICAN INDIAN )

BROWN, CHUDLEIGH, SCHULER,
MYERS AND ASSOCIATES, and the
COLORADO BOARD OF REALESTATE )

TRIBE and CONFEDERATED TRIBES -_ )
ROGUE TABLE ROCK AND )
ASSOCIATED TRIBES (LAND TRUST), )
)

Petitioners, )

)

vs. )

)

DEAN MYERS, GREG SCHULER, )
)

)

APPRAISERS, a public body and political ) 5;
agency and subdivision of the State of —_—__}3

See

Colorado,

qe es

)
Defendants. )
)

 

Cate

Canse No. 09CV08247-01

STIPULATED ORDER

of Steradke

STIPULATED ORDER OF PARTIAL DISMISSAL

THIS CAUSE came on to be heard upon the verified Complaint of the Petitioners

together with the Affidavits in support thereof and the Order for Preliminary Injunction entered

by this Court on the 22™ day of September, 2008, together with the letter proffered by counsel

Sripulared Order in Licu of Permanent Injunctioa - !
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 33 of 36

} yori
SN
Received: os Dec 22 2008 09:21am
DEC~22~2008 08:25PM  FROM-DEPT OF LAW 3038665385 T-170) -P.O12/0146 = F-445

for the Petitioners which had been made a part of this record from the Colorado Board of Real
Estate Appraisers (“CBOREA”) stating that the CROREA was withdrawing the subpoena to
Dean A. Myers which formed the basis for this action without prejudice.

THIS COURT having considered the evidence and the arguments of counsel for
Petitioners, that the Defendants were or were about to commit acts as set forth in the Petitioners’
Complaint; and that the subpoena issued by CBOREA had not been withdrawn with prejudice,
this Court, entered an Order of Injunction. Petitioners have informed the Court and have

stipulated (the “Stipulation”) that after the entry of the injunction the CROREA has withdrawn

 

 

 

the subpoena without prejudice, di dismissed the action against the appraiser, Dean A. Myers,

pending in the District Court in the State of Colorado to enforce the subpoena, and agreed to.

 

provide written notice to the Petitioners through their counsel and the Court at least fourteen (14)

State of Colarado
days in advance of any further action by the CBOREA to solicit the information identified in,

 

 

 

 

 

 

 

sought from or subject to the subpeona served by CBOREA on Defendant, Dean A. Myers from
any Defendant or other person or entity by use of subpoena or request as may be authorized by

CBOREA nules or Colorado statute or legal process and further agreed to be subject to the

 

continuing jurisdiction of this Court as to such agreement.

 

 

THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that:

1. The Court finds that it has jurisdiction of the subject matter of this Action and the

 

parties thereto and will retain jurisdiction over the Stipulation and agreements of the parties
Tecited herein. _

2. The Stipulation as set forth above between defendant, the CBOREA, and

Petitioners, the Latgawa Native American Indian Tribe, and Confederated Tribes, Rogue-Table

Stipulated Order in Lieu of Permanenr Injunction ~ 2
Case 1:19-cv-01326-LTB-GPG Document18 Filed 08/08/19 USDC Colorado Page 34 of 36

 
  

Received: a Dec 22 2008 09:22am
DEC-22-2008 00:26PM  FROM-DEPT OF LAW 3038665305 T-170-P.014/014 F445
Lh
Z

  

 

JOHN NEWKIRK, TRIBAL JUDGE

Scipulaced Order ta Licu of Permanent Injunction - ¢

 
 

 

  
  

i210 My tet 0
Srduiig, Clerade #1034 ©
INaclad. §f5iq lege acl 3 4 eee
Sars ne 7 ) Cle
bodate/s osf/4 Tr ttys package Wao OCW : ca eel

6 the Fes
report FE the F-
ae eet a a “mga cl Fraud”

 

ee Ofvice of The Clerk
Lipipec! SIZEES prstrtck oar
AL ficd 4, Array Agctr PILE
Gol-letst Kou A Os
Ie L. Z5EF
ere CC? Cylarade S02F

pe rs0nal - aud Asp fecdtetil age

Case L1G ear Ene eer eens: Vere Colorado Page 35 of 36 ‘

~
mn Case 1:19-cv-01326-LTB-GPG Document 18 Filed 08/08/19 USDC Colorado Page 36 0f 86g

me

 

STAFF LAST 13492 oF A
L2206¢ fe

DO OY
C# OFFENDE NAME ine

Lege VIAL

Le Pps Package eS Aas Meca [LMI
ult lp Lf) AG LUA G- report oF Lz) the (Os/~
BID Cee Fat IS Wail toauld

4) 000 00 fines fO- BO FEAT! fe SO”) «

 

Pe YS OIA fh Clon fe celenti ta

4 egal IVF tf

 
